UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-7875



ALLEN HARPER-EL,

                                            Plaintiff - Appellant,

          versus


UNKNOWN POULTRY HOUSE OPERATORS, a/k/a Chicken
Farmers; UNKNOWN REGIONAL/NATIONAL POULTRY
PROCESSORS, a/k/a Poultry Producers; PRINCESS
ANNE/E.C.I. WASTEWATER TREATMENT FACILITY;
PARRIS GLENDENING, Governor; CURTIS DICKSON,
Administrator;   EARL   D.   BESHEARS,   Chief
Executive, Individually and in their business
and official capacity,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Benson E. Legg, District Judge. (CA-97-
3903-L)


Submitted:   July 2, 1998                  Decided:   July 21, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and HALL, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Allen Harper-El, Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant, a Maryland inmate, appeals the district court’s

order denying relief on his 42 U.S.C.A. § 1983 (West Supp. 1998)

complaint under 28 U.S.C.A. § 1915(e)(2) (West Supp. 1998). We have

reviewed the record and the district court’s opinion and find that

this appeal is frivolous. Accordingly, we dismiss the appeal on the

reasoning of the district court. Harper-El v. Unknown Poultry House

Operators, No. CA-97-3903-L (D. Md. Dec. 5, 1997). We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                         DISMISSED




                                  2